 


116 HRES 432 EH: Condemning the attacks on peaceful protesters and supporting an immediate peaceful transition to a civilian-led democratic government in Sudan.
U.S. House of Representatives
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 432 
In the House of Representatives, U. S.,

July 15, 2019
 
RESOLUTION 
Condemning the attacks on peaceful protesters and supporting an immediate peaceful transition to a civilian-led democratic government in Sudan. 
 
 
Whereas in 2016, the Government of the United States launched a plan aimed at reducing conflict and expanding humanitarian access in Sudan, improving counterterrorism cooperation, ending Sudan’s negative interference in South Sudan, and addressing the threat of the Lord’s Resistance Army, that, according to the Department of State, led to significant progress in these areas and resulted in the lifting of some United States sanctions on Sudan in October 2017;  Whereas the Department of State announced Phase II of the bilateral reengagement framework with Sudan in November 2018, under which the United States would consider rescinding Sudan’s designation as a state sponsor of terrorism if the country met the relevant statutory criteria for delisting and if the Government of Sudan made progress along six identified areas of concern related to counterterrorism cooperation, humanitarian access, respect for human rights, a cessation of internal hostilities and a conducive environment for peace processes, efforts to address outstanding terrorism-related legal claims, and adherence to United Nations Security Council resolutions on North Korea;  
Whereas despite the Government of Sudan’s pledge to cease hostilities, the United Nations Panel of Experts on the Sudan reported in January 2019 that forces of the Government of Sudan had launched large-scale military operations against insurgents in the Jebel Marra region of Darfur in 2018 and that elements of Sudan’s Rapid Support Forces and associated militia were implicated in indiscriminate shootings, rape, acts of torture, and other inhumane treatment of civilians;  Whereas the Department of State’s country reports on human rights practices describe reports of serious human rights violations by Sudan’s intelligence service and military, including the Rapid Support Forces, citing credible reports that villages in Jebel Marra were targeted for attack in 2018, resulting in the displacement of thousands of civilians and noting that Sudan’s Rapid Support Forces were implicated in the majority of reported human rights violations against civilians in the country;  
Whereas contrary to the requirements of Phase II, humanitarian organizations report that humanitarian access restrictions have persisted, including bureaucratic interference, and reports of serious human rights abuses and media censorship increased after Phase II was launched;  Whereas in December 2018, protests that began in Damazin and Atbara spread across the country, with thousands of Sudanese gathering to demand political change;  
Whereas the Sudanese authorities responded to the protests by detaining hundreds of people, including protesters, members of the political opposition, civil society, journalists, and more than a dozen American citizens, and by using excessive and lethal force against protesters;  Whereas in late February 2019, President Bashir declared a yearlong nationwide state of emergency, dissolving the Federal and State governments and appointing senior military officers to key government posts, banning unauthorized gatherings, demonstrations, and strikes, expanding authorization for searches, seizures, and arrests, and barring news deemed to undermine his government;  
Whereas tens, if not hundreds, of thousands of protesters gathered in Khartoum on April 6, 2019, calling for the end of the government of President Bashir, and on April 11, 2019, he was ousted from power by the military and replaced by Defense Minister and First Vice President Lt. Gen. Ahmed Awad Ibn Auf, who later ceded power to Military Inspector General and Army Chief Lt. Gen. Abdel Fattah al-Burhan;  Whereas Lt. Gen. Burhan stated that his Transitional Military Council is committed to transferring power to a civilian government, but the Council has sought to maintain the military’s dominance in negotiations with opposition representatives on a transitional arrangement;  
Whereas protesters maintained their vigil in Khartoum, calling for the military to transfer power to a civilian-led transitional authority that would end Sudan’s civil wars, address the country’s economic crisis, and lay the foundations for democratic elections;  Whereas the Transitional Military Council has not met the demands of the protesters and the African Union Peace and Security Council to step aside and hand over power to a civilian-led transitional authority, in accordance with the will of the people and constitutional order; 
Whereas on June 3rd, elements of Sudanese security forces, led by the Rapid Support Forces, violently dispersed the sit-in of the protesters and killed over 100 people, with hundreds more injured and reports of rape and other human rights abuses committed; Whereas negotiations between the Transitional Military Council and the opposition coalition, known as the Forces for Freedom and Change, on the composition and powers of a transitional government are complicated by the role of individuals in the Military Council who have been accused of war crimes, by the Council’s insistence on Islamic Sharia law as the basis for laws, and by security forces use of live fire against protesters in the cities of Nyala, Zalingei, and Khartoum, resulting in multiple deaths, during the talks; and  
Whereas in the Comprehensive Peace in Sudan Act of 2004, Congress expressed its sense that individuals found to be involved in the planning or carrying out of genocide, war crimes, or crimes against humanity should not hold leadership positions in the Government of Sudan: Now, therefore, be it  That the House of Representatives— 
(1)stands in solidarity with the people of Sudan and strongly supports the right of the Sudanese people to assemble peacefully and express their legitimate demands for fundamental political change, including a democratic, civilian-led government;  (2)condemns the Government of Sudan’s use of violence and arbitrary detention against peaceful protesters and the harassment and intimidation of medical professionals, journalists, human rights defenders, political opposition, and civil society actors;  
(3)strongly supports an immediate transfer of power by the military to an inclusive, civilian-led government that reflects the aspirations of the Sudanese people and puts Sudan on the path toward democracy and peace;  (4)condemns efforts by regional actors to undermine negotiations between the Military Council and the protesters, including efforts to offer financial support to military leaders;  
(5)encourages the African Union and its member states to continue supporting the Sudanese people’s aspirations for democracy, justice, and peace;  (6)urges the United States Government to continue efforts to convene and work with the international community in support of a civilian-led government in Sudan;  
(7)emphasizes that a more positive and productive relationship between the United States and Sudan requires meaningful political reform, greater accountability, and a clear demonstration by the Government of Sudan of greater respect for human rights;  (8)calls upon Sudanese authorities to— 
(A)immediately cease attacks on protesters and civilians, respect the right to freedom of association and expression, and investigate protester deaths and pursue accountability for serious crimes and human rights abuses that have occurred in the past three decades;  (B)protect the rights of political parties, journalists, human rights defenders, religious minorities, and nongovernmental organizations to operate without interference and release political prisoners;  
(C)lift the bureaucratic restrictions on, and facilitate unhindered access across the country for, humanitarian relief operations;  (D)introduce strong measures to create transparency and address the structural corruption and kleptocracy of the state;  
(E)meaningfully engage with opposition forces in Darfur, Southern Kordofan, and Blue Nile with the aim of achieving a just and sustainable peace; and  (F)foster conditions for a viable transition to democracy, economic stability, and sustainable peace and development; and  
(9)calls upon the people of Sudan to work together to resolve conflicts peacefully.   Cheryl L. Johnson,Clerk. 